September 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               IN THE INTEREST OF G.S., A CHILD, Appellant

NO. 14-14-00477-CV

                     ________________________________

      This cause, an appeal from a judgment terminating parental rights signed
March 27, 2014, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant to pay all costs incurred by reason of this appeal.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.